COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 BRIAN ANTHONY GAMERO,                                         No. 08-15-00280-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                        Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140D02777)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until June 22, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco F. Macias, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 22, 2016.

       IT IS SO ORDERED this 4th day of May, 2016.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.